     Case: 3:19-cv-00275-SA-JMV Doc #: 53 Filed: 09/21/20 1 of 1 PageID #: 177




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              OXFORD DIVISION


TRACY FUENTES                                                                   PLAINTIFF


V.                                                 CAUSE NO. 3:19-CV-275-SA-JMV


ULTA SALON, COSMETICS, AND FRAGRANCE, INC.
d/b/a ULTA BEAUTY                                                             DEFENDANT


                                        JUDGMENT

       The Clerk of this Court, noting the filing of the Notice of Acceptance with Offer of

Judgment [doc. # 51], and pursuant to Rule 68 (a) of the Federal Rules of Civil Procedure,

hereby enters judgment against the Defendant, Ulta Salon, Cosmetics, and Fragrance, Inc. in the

amount of $38,000.00.

              Entered this the 21st day of September, 2020.

                                                   DAVID CREWS, CLERK


                                                   By: s/ Jennifer L. Adams
